
	
		III
		112th CONGRESS
		2d Session
		S. RES. 512
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2012
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th anniversary of Rice
		  University.
	
	
		Whereas Rice University is celebrating its 100th year as a
			 renowned research university advancing education in the arts, humanities, and
			 sciences;
		Whereas the William Marsh Rice Institute for the
			 Advancement of Literature, Science, and Art, named for its benefactor William
			 Marsh Rice and now known as Rice University, was inaugurated on October 12,
			 1912, in Houston, Texas;
		Whereas the first president of Rice University, Edgar
			 Odell Lovett, set forth an ambitious vision for a prestigious research
			 university;
		Whereas Rice University is a leading institution of higher
			 education, ranked among the top 20 universities in the United States by U.S.
			 News & World Report every year since the rankings began in 1983;
		Whereas Rice University is dedicated to keeping high
			 quality education affordable through generous financial aid programs and ranks
			 among the 10 best value private colleges by Princeton Review;
		Whereas Rice University plays a leading role in research
			 in many fields, including nanotechnology, space, cellular technology,
			 bioinformatics, energy, health, and the environment;
		Whereas Rice University has invaluably contributed to
			 space exploration, becoming the first university in the United States to create
			 a department dedicated to space exploration and donating the land now home to
			 the Johnson Space Center of the National Aeronautics and Space
			 Administration;
		Whereas the groundbreaking discovery of
			 buckminsterfullerene, referred to as buckyballs, on the campus
			 of Rice University in 1985 launched the new field of fullerene chemistry,
			 helped launch the new scientific field of nanotechnology, earned two Rice
			 University professors, Dr. Richard Smalley and Dr. Robert Curl, the Nobel Prize
			 in Chemistry, and is now leading to life-saving and life-enhancing
			 breakthroughs in medicine, transportation, energy, the environment, defense,
			 and many other endeavors;
		Whereas Nobel Prize recipient Dr. Richard Smalley of Rice
			 University played a significant role in forming The Academy of Medicine,
			 Engineering, and Science of Texas, an organization for the Texas members of the
			 National Academies and the first organization in Texas dedicated to building
			 collaboration among Texas’s most distinguished scientific, academic, and
			 corporate minds in research and public policy;
		Whereas the goal of Rice University is to prepare its
			 students to succeed in a highly competitive and complex world, and many of its
			 alumni have distinguished themselves in their service and contributions to the
			 United States;
		Whereas Rice University is one of three Texas universities
			 to be chosen as a member of the Association of American Universities, and the
			 only private university in Texas that is a member of that association;
		Whereas Rice University is fortunate to have exceptionally
			 fine trustees, administrators, and faculty members who have placed emphasis on
			 inspiring students to succeed in the arts, humanities, and sciences;
		Whereas the contributions of Rice University and its
			 alumni have enriched the history of the United States and the world in the
			 arts, humanities, sports, and sciences; and
		Whereas the success of Rice University is the result of a
			 united effort by many resourceful and dedicated individuals, and all who are
			 associated with the preservation of the great traditions of Rice University
			 deserve to be proud of their accomplishments: Now, therefore, be it
		
	
		That the Senate recognizes the 100th
			 anniversary of Rice University and expresses gratitude to the university for
			 its innumerable contributions to higher education and the United States.
		
